Case 3:20-mj-05225-TLF Document 10 Filed 11/03/20 Page 1 of 2




                                                                     FILED           LODGED
                                                                               RECEIVED


                                                               Nov 03, 2020
                                                               CLERK U.S. DISTRICT COURT
                                                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
                                                      BY                                   DEPUTY
Case 3:20-mj-05225-TLF Document 10 Filed 11/03/20 Page 2 of 2




                           Received 11/3/2020 JRC
